Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This office action is in response to the application filed 2/17/2021, wherein claims 1-12 are pending, claims 8,9, and 12 are withdrawn. 

Election/Restrictions
Applicant's election with traverse of species II, figs. 7-10 in the reply filed on 8/22/2022 is acknowledged.  The traversal is on the ground(s) that search and examination can be done without serious burden because the embodiments would encompass a common field of search and the applicant would have to pay additional fees to have the other embodiment examined.  This is not found persuasive because the species have been found to be mutually exclusive, and the distinct species would require different searches because the different fastener types are classified in different areas. For example, species I requires a search in F16B21/076,B29L2031/7282, and/or A44B17/00, where as species II requires a search in A44B9/18. Furthermore, the mutually exclusive species would result in different prior art references being applied against different claims directed to the various species. Therefore, there is a serious search burden to examine both species. While the examiner acknowledges that there are costs associated with filing additional applications, the examiner is unable to examine both species in a single application due to the search burden as established above and the limited time the office allows the examiner to spend per case.
The requirement is still deemed proper and is therefore made FINAL.

Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-7, 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 2, it is unclear how the tip is rotatably attached at its proximate end by the pivot (“a tip that is rotatably attached at its proximate end to the right garment engaging pad by the pivot”), and the tip is also located at a distal end of the pivoting pin (“the tip of the pivoting pin located at a distal end of the pivoting pin”).
Regarding claim 10,  it is unclear how the tip is rotatably attached at its proximate end by the pivot  (“a pivoting pin having a pivot and a tip that is rotatably attached at its proximate end”), and the tip is also located a distal end of the pivoting pin (“the tip of the pivoting pin located at a distal end of the pivoting pin”).

All remaining claims are rejected as depending on a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sood (U.S. Patent No. 5873151).
	Regarding claim 1, Sood teaches a repositionable belt loop (10), comprising: a body, the body comprising: a top surface; a front side; a back side; a left end, a right end, a bottom (see annotated figs,), a centrally located notch on the bottom of the body (space indicated by L and W to receive a belt, fig. 3), the notch having a depth and a length and being configured for insertion of a belt therethrough (fig. 3)(col. 4, lines 30-41); a left garment engaging pad on the left end of the body (see annotated fig.), the left garment engaging pad having a flat bottom surface (surface attached to 22 is flat, fig. 3), and a right garment engaging pad on the right end of the body (see annotated fig.), the right garment engaging pad having a flat bottom surface (surface attached to 18 is flat, fig. 3), a first garment engaging member (22) on the left garment engaging pad (fig. 3); and a second garment engaging member (18,20) on the right garment engaging pad (fig. 3); wherein the first garment engaging member and the second garment engaging member are each  configured to attach the repositionable belt loop to a garment (col. 4, lines 6-20, col. 1, lines 10-18).
Regarding claim 2, Sood teaches the first garment engaging member (22) is a clasp attached to the left garment engaging pad (see annotated fig.)(col. 4, lines 14-20); and the second garment engaging member (18,20) is a pivoting pin having a pivot (18)and a tip (end of 20) that is rotatably attached at its proximate end to the right garment engaging pad by the pivot (col. 6, lines 6-14), the tip of the pivoting pin located at a distal end of the pivoting pin (fig. 3, 20 has one end rotatably connected to 18 and an opposing distal end); and wherein: when the tip of the pivoting pin is locked within the clasp, the pivoting pin extends substantially parallel to the body of the belt loop (figs. 2,3, would be substantially parallel when 20 is locked within 22).

    PNG
    media_image1.png
    633
    701
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    676
    862
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sood (U.S. Patent No. 5873151) in view of Armstrong (U.S. Patent No. 920517).
Regarding claim 3, Sood fails to teach the left garment engaging pad includes a first recess in its flat bottom surface, the first recess having a bottom surface; the right garment engaging pad includes a second recess in its flat bottom surface, the second recess having a bottom surface; the clasp is attached to the bottom surface of the first recess; and the pivot is attached to the bottom surface of the second recess.
Armstrong teaches a similar rotating pin invention (fig.5) having a first recess (7)  in a left side flat bottom surface (figs. 2,5), the first recess having a bottom surface (bottom surface of 7, figs. 2,5); a second recess (7) in a right side flat bottom surface (figs. 2,5), the second recess having a bottom surface (bottom surface of 7, figs. 2,5); a clasp (d) is attached to the bottom surface of the first recess (fig. 5); and a pivot (b) is attached to the bottom surface of the second recess (fig. 5) (lines 63-69).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have formed the left garment engaging pad  of Sood so as to include  a first recess in its flat bottom surface, the first recess having a bottom surface; and to have formed the right garment engaging pad of Sood so as to include a second recess in its flat bottom surface, the second recess having a bottom surface; and to have formed the clasp so as to be attached to the bottom surface of the first recess; and to have formed the pivot so as to be attached to the bottom surface of the second recess in view of Armstrong in order to more permanently and rigidly secure the clasp and pivot to the garment engaging pads without solder (lines 15-21 of Armstrong).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sood (U.S. Patent No. 5873151) in view of Armstrong (U.S. Patent No. 920517) and further in view of Heaton (U.S. Patent No. 1102503).

Regarding claim 4, Sood teaches the clasp is a rotating clasp (col. 4, lines 14-20) but the Sood/Armstrong combined reference doesn’t specifically teach the clasp comprises: two outer stationary clasp plates, each outer stationary clasp plate having an inner surface, a top surface, a bottom surface and an elongated notch extending downwardly from their top surface, the bottom surfaces of the two outer stationary clasp plates being connected to the bottom surface of the first recess; and a rotating clasp plate having two outer surfaces and an elongated notch, the rotating clasp plate being sandwiched between the two outer stationary clasp plates; and wherein:  in a first, open position of the rotating clasp plate, the elongated notch of the rotating  clasp plate is aligned with the elongated notches of the two outer stationary clasp plates, such that the tip of the pivoting pin can enter the notches; and in a second, closed position of the rotating clasp plate, the elongated notch of the rotating clasp plate is out of alignment with the elongated notches of the two outer stationary clasp plates, such that the tip of the pivoting pin is locked within the elongated notches.
Heaton teaches a similar rotating pin invention (figs. 1,2) having a clasp (6,7,10,12) that comprises: two outer stationary clasp plates (6), each outer stationary clasp plate having an inner surface, a top surface, a bottom surface (figs. 1-3) and an elongated notch (8) extending downwardly from their top surface (figs. 1,3),; and a rotating clasp plate (10) having two outer surfaces (outer surfaces that face each of 6, fig. 2) and an elongated notch (fig. 6, to receive 7), the rotating clasp plate being sandwiched between the two outer stationary clasp plates (figs. 1,2); and wherein: in a first, open position of the rotating clasp plate, the elongated notch of the rotating 9 clasp plate is aligned with the elongated notches of the two outer stationary clasp plates (fig. 5), such that the tip of the pivoting pin can enter the notches (fig. 5); and in a second, closed position of the rotating clasp plate, the elongated notch of the rotating clasp plate is out of alignment with the elongated notches of the two outer stationary clasp plates, such that the tip of the pivoting pin is locked within the elongated notches (fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have replaced the clasp structure of  the Sood/Armstrong combined reference with the clasp structure of Heaton such that the clasp comprises: two outer stationary clasp plates, each outer stationary clasp plate having an inner surface, a top surface, a bottom surface and an elongated notch extending downwardly from their top surface; and a rotating clasp plate having two outer surfaces and an elongated notch, the rotating clasp plate being sandwiched between the two outer stationary clasp plates; and wherein:  in a first, open position of the rotating clasp plate, the elongated notch of the rotating 9 clasp plate is aligned with the elongated notches of the two outer stationary clasp plates, such that the tip of the pivoting pin can enter the notches; and in a second, closed position of the rotating clasp plate, the elongated notch of the rotating clasp plate is out of alignment with the elongated notches of the two outer stationary clasp plates, such that the tip of the pivoting pin is locked within the elongated notches in view of Heaton because doing so would result in substituting one known fastener for another known fastener thereby yielding the predicable result of providing a rotating clasp to lock the pivot pin. The bottom surfaces of the two outer stationary clasp plates would be connected to the bottom surface of the first recess per claim 3 above and in view of Heaton disclosing bottom surfaces of 6 attached to the body of 1, fig. 2.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sood (U.S. Patent No. 5873151) in view of Armstrong (U.S. Patent No. 920517) in view of Heaton (U.S. Patent No. 1102503) and further in view of Morehouse (U.S. Patent No. 1034136)
Regarding claim 5, the Sood/Armstrong/Heaton combined reference fails to teach the rotating clasp plate further comprises protrusions on both of its outer surfaces; the two outer stationary clasp plates further comprise circumferential grooves on their inner surfaces; and the protrusions and circumferential grooves lock the rotating clasp plate between the two outer stationary clasp plates, while still allowing the rotating clasp plate to rotate relative to the outer stationary clasp plates.
Morehouse teaches a rotating clasp wherein the rotating clasp plate (12) further comprises protrusions (13) on both of its outer surfaces (fig. 7); the two outer stationary clasp plates (6) further comprise circumferential grooves (8) on their inner surfaces (figs. 4,7,8); and the protrusions and circumferential grooves lock the rotating clasp plate between the two outer stationary clasp plates, while still allowing the rotating clasp plate to rotate relative to the outer stationary clasp plates (pg. 1, lines 9-21, pg. 2, lines 5-42, figs. 2,3).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the clasp of the Sood/Armstrong/Heaton combined reference such that the rotating clasp plate further comprises protrusions on both of its outer surfaces; the two outer stationary clasp plates further comprise circumferential grooves on their inner surfaces; and the protrusions and circumferential grooves lock the rotating clasp plate between the two outer stationary clasp plates, while still allowing the rotating clasp plate to rotate relative to the outer stationary clasp plates in view of Morehouse in order to provide a secure connection between the rotating clasp plate and the two outer stationary clasp plates.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sood (U.S. Patent No. 5873151) in view of Armstrong (U.S. Patent No. 920517) in view of Heaton (U.S. Patent No. 1102503) in view of Morehouse (U.S. Patent No. 1034136), and further in view of Rhodes (U.S. Patent No. 1004592).
Regarding claim 6, Sood teaches that the pivoting pin includes an elongated securement pin hingedly attached to the upper standoff however, the Sood/Armstrong/Heaton/Morehouse combined reference doesn’t specifically teach the pivoting pin further comprises a through hole adjacent its proximate end; and the pivot further comprises: two pivot pin support plates, each pivot pin support plate having a top and a bottom surface and a through hole adjacent their top, the bottom surfaces of the two pivot pin support plates being connected to the bottom surface of the second recess; and a pivot pin that extends through the through holes in the pivot pin support plates and the through hole in the pivoting pin, to thereby rotatably connect the pivoting pin to the two pivot pin support plates being connected to the bottom surface  of the second recess.
Rhodes teaches a pivoting pin (F) comprises a through hole (g) adjacent its proximate end (pg. 1, lines 60-68); and the pivot further comprises: two pivot pin support plates (c), each pivot pin support plate having a top and a bottom surface (top and bottom surfaces of c) and a through hole adjacent their top (d)(pg. 1, lines 40-43); and a pivot pin  (e) that extends through the through holes in the pivot pin support plates and the through hole in the pivoting pin, to thereby rotatably connect the pivoting pin to the two pivot pin support plates (figs. 1, 2, pg. 1, lines 32-43).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have formed the pivoting pin of the Sood/Armstrong/Heaton/Morehouse combined reference such that the pivoting pin comprises a through hole adjacent its proximate end; and the pivot further comprises: two pivot pin support plates, each pivot pin support plate having a top and a bottom surface and a through hole adjacent their top; and a pivot pin that extends through the through holes in the pivot pin support plates and the through hole in the pivoting pin, to thereby rotatably connect the pivoting pin to the two pivot pin support plates in view of Rhodes because doing so would result in providing a known structure to yield the predictable result of providing a hingedly attached elongated securement pin. The bottom surface of the  two pivot pin support plates of the combined reference would be connected to the bottom surface of the second recess per claim 3 above and in view of Rhodes disclosing the bottom surface of the pivot attached to a surface of the article (fig. 1).

Claim(s) 3, 10, and 11  is/are rejected under 35 U.S.C. 103 as being unpatentable over Sood (U.S. Patent No. 5873151) in view of Sauer  (U.S. Patent No. 2773292).
Regarding claim 3, Sood fails to teach the left garment engaging pad includes a first recess in its flat bottom surface, the first recess having a bottom surface; the right garment engaging pad includes a second recess in its flat bottom surface, the second recess having a bottom surface; the clasp is attached to the bottom surface of the first recess; and the pivot is attached to the bottom surface of the second recess.
Sauer teaches a portion of a fastener (10) attached to an article (25), the article having a recess in its flat bottom surface (recess in 25 into which 29 and 20 extend, fig. 1), the recess having a bottom surface (bottom surface of recess, fig. 1),  the fastener is attached to the bottom surface of the recess (fig. 1). The fastener is configured so that the fastener is secured to the article when casting the article (col. 2, lines 47-50), and 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have formed the invention of the combined reference such that the left garment engaging pad includes a first recess in its flat bottom surface, the first recess having a bottom surface; the right garment engaging pad includes a second recess in its flat bottom surface, the second recess having a bottom surface; the clasp is attached to the bottom surface of the first recess; and the pivot is attached to the bottom surface of the second recess in view of Sauer  in order to more permanently and rigidly secure the clasp and pivot to the garment engaging pads without solder and to simplify construction of the invention because this configuration allows the clasp and pivot to be secured when casting the body and pads of the invention.
Regarding claim 10, Sood teaches a repositionable belt loop (10), comprising: a body, the body comprising: a top surface; a front side; a back side; a left end, a right end, a bottom (see annotated figs,), a centrally located notch on the bottom of the body (space indicated by L and W to receive a belt, fig. 3), the notch having a depth and a length and being configured for insertion of a belt therethrough (fig. 3)(col. 4, lines 30-41); a left garment engaging pad on the left end of the body (see annotated fig.), the left garment engaging pad having a flat bottom surface (surface attached to 22 is flat, fig. 3); a right garment engaging pad on the right end of the body (see annotated fig.), the right garment engaging pad having a flat bottom surface (surface attached to 18 is flat, fig. 3); a clasp (22); and a pivoting pin (18,20) having a pivot (18)and a tip (end of 20) that is rotatably attached at its proximate end by the pivot (col. 6, lines 6-14), the tip of the pivoting pin located at a distal end of the pivoting pin (fig. 3, 20 has one end rotatably connected to 18 and an opposing distal end); and wherein: when the tip of the pivoting pin is locked within the clasp, the pivoting pin extends  substantially parallel to the body of the belt loop to thereby attach the repositionable belt loop to a garment (figs. 2,3, would be substantially parallel when 20 is locked within 22) (col. 4, lines 6-20, col. 1, lines 10-18); but fails to teach the left garment engaging pad having a first recess in its flat bottom surface, the right garment engaging pad having a second recess in its flat bottom surface, the clasp attached to a bottom surface of the first recess such, the tip rotatably attached at its proximate end to a bottom surface of the second recess by the pivot.
Sauer teaches a portion of a fastener (10) attached to an article (25), the article having a recess in its flat bottom surface (recess in 25 into which 29 and 20 extend, fig. 1), the recess having a bottom surface (bottom surface of recess, fig. 1),  the fastener is attached to the bottom surface of the recess (fig. 1). The fastener is configured so that the fastener is secured to the article when casting the article (col. 2, lines 47-50), and 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have formed the invention of Sood such that the left garment engaging pad has a first recess in its flat bottom surface, the right garment engaging pad has a second recess in its flat bottom surface, the clasp is attached to a bottom surface of the first recess, the pivot attached to a bottom surface of the second recess such that the tip is rotatably attached at its proximate end to a bottom surface of the second recess by the pivot in view of Sauer  in order to more permanently and rigidly secure the clasp and pivot to the garment engaging pads without solder and to simplify construction of the invention because this configuration allows the clasp and pivot to be secured when casting the body and pads of the invention.
Regarding claim 11, the Sood/Sauer combined reference teaches the clasp and the pivot have bottom surfaces (bottom surface of 18,22 of Sood (fig. 3) as modified by Sauer); but fails to teach the first and second recesses are hemispherical in shape: and the bottom surfaces of the clasp and the pivot are curved to mate with the bottom of the first and second recesses.
However , it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have made the first and second recesses hemispherical in shape: and the bottom surfaces of the clasp and pivot are curved to mate with the bottom of the first and second recesses because Sauer discloses the recess being a complementary shape to the fastener extending within it (fig. 1 of Sauer, would be achieved by casting) and a  change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey et al., 149 USPQ 47 (MPEP 2144.04). The examiner notes that applicant’s spec provides no criticality for this feature by reciting “It should be noted that the recesses 80 need not be hemispherical and can have other shapes with rounded or flat side and bottom surfaces. Likewise, the bottoms 101, 103 of plates 90, 94, respectively, are shaped to conform to the bottom of the recesses 80 and can be curved as shown or flat.” (para. 32).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sood (U.S. Patent No. 5873151) in view of Sauer  (U.S. Patent No. 2773292) and further in view of Heaton (U.S. Patent No. 1102503).

Regarding claim 4, Sood teaches the clasp is a rotating clasp (col. 4, lines 14-20) but the Sood/ Sauer combined reference doesn’t specifically teach the clasp comprises: two outer stationary clasp plates, each outer stationary clasp plate having an inner surface, a top surface, a bottom surface and an elongated notch extending downwardly from their top surface, the bottom surfaces of the two outer stationary clasp plates being connected to the bottom surface of the first recess; and a rotating clasp plate having two outer surfaces and an elongated notch, the rotating clasp plate being sandwiched between the two outer stationary clasp plates; and wherein:  in a first, open position of the rotating clasp plate, the elongated notch of the rotating  clasp plate is aligned with the elongated notches of the two outer stationary clasp plates, such that the tip of the pivoting pin can enter the notches; and in a second, closed position of the rotating clasp plate, the elongated notch of the rotating clasp plate is out of alignment with the elongated notches of the two outer stationary clasp plates, such that the tip of the pivoting pin is locked within the elongated notches.
Heaton teaches a similar rotating pin invention (figs. 1,2) having a clasp (6,7,10,12) that comprises: two outer stationary clasp plates (6), each outer stationary clasp plate having an inner surface, a top surface, a bottom surface (figs. 1-3) and an elongated notch (8) extending downwardly from their top surface (figs. 1,3),; and a rotating clasp plate (10) having two outer surfaces (outer surfaces that face each of 6, fig. 2) and an elongated notch (fig. 6, to receive 7), the rotating clasp plate being sandwiched between the two outer stationary clasp plates (figs. 1,2); and wherein: in a first, open position of the rotating clasp plate, the elongated notch of the rotating 9 clasp plate is aligned with the elongated notches of the two outer stationary clasp plates (fig. 5), such that the tip of the pivoting pin can enter the notches (fig. 5); and in a second, closed position of the rotating clasp plate, the elongated notch of the rotating clasp plate is out of alignment with the elongated notches of the two outer stationary clasp plates, such that the tip of the pivoting pin is locked within the elongated notches (fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have replaced the clasp structure of  the Sood/ Sauer combined reference with the clasp structure of Heaton such that the clasp comprises: two outer stationary clasp plates, each outer stationary clasp plate having an inner surface, a top surface, a bottom surface and an elongated notch extending downwardly from their top surface; and a rotating clasp plate having two outer surfaces and an elongated notch, the rotating clasp plate being sandwiched between the two outer stationary clasp plates; and wherein:  in a first, open position of the rotating clasp plate, the elongated notch of the rotating 9 clasp plate is aligned with the elongated notches of the two outer stationary clasp plates, such that the tip of the pivoting pin can enter the notches; and in a second, closed position of the rotating clasp plate, the elongated notch of the rotating clasp plate is out of alignment with the elongated notches of the two outer stationary clasp plates, such that the tip of the pivoting pin is locked within the elongated notches in view of Heaton because doing so would result in substituting one known fastener for another known fastener thereby yielding the predicable result of providing a rotating clasp to lock the pivot pin. The bottom surfaces of the two outer stationary clasp plates would be connected to the bottom surface of the first recess per claim 3 above and in view of Heaton disclosing bottom surfaces of 6 attached to the body of 1, fig. 2.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sood (U.S. Patent No. 5873151) in view of in view of Sauer  (U.S. Patent No. 2773292)in view of Heaton (U.S. Patent No. 1102503) and further in view of Morehouse (U.S. Patent No. 1034136)
Regarding claim 5, the Sood/ Sauer /Heaton combined reference fails to teach the rotating clasp plate further comprises protrusions on both of its outer surfaces; the two outer stationary clasp plates further comprise circumferential grooves on their inner surfaces; and the protrusions and circumferential grooves lock the rotating clasp plate between the two outer stationary clasp plates, while still allowing the rotating clasp plate to rotate relative to the outer stationary clasp plates.
Morehouse teaches a rotating clasp wherein the rotating clasp plate (12) further comprises protrusions (13) on both of its outer surfaces (fig. 7); the two outer stationary clasp plates (6) further comprise circumferential grooves (8) on their inner surfaces (figs. 4,7,8); and the protrusions and circumferential grooves lock the rotating clasp plate between the two outer stationary clasp plates, while still allowing the rotating clasp plate to rotate relative to the outer stationary clasp plates (pg. 1, lines 9-21, pg. 2, lines 5-42, figs. 2,3).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the clasp of the Sood/ Sauer /Heaton combined reference such that the rotating clasp plate further comprises protrusions on both of its outer surfaces; the two outer stationary clasp plates further comprise circumferential grooves on their inner surfaces; and the protrusions and circumferential grooves lock the rotating clasp plate between the two outer stationary clasp plates, while still allowing the rotating clasp plate to rotate relative to the outer stationary clasp plates in view of Morehouse in order to provide a secure connection between the rotating clasp plate and the two outer stationary clasp plates.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sood (U.S. Patent No. 5873151) in view of in view of Sauer  (U.S. Patent No. 2773292) in view of Heaton (U.S. Patent No. 1102503) in view of Morehouse (U.S. Patent No. 1034136), and further in view of Rhodes (U.S. Patent No. 1004592).
Regarding claim 6, Sood teaches that the pivoting pin includes an elongated securement pin hingedly attached to the upper standoff however, the Sood/ Sauer /Heaton/Morehouse combined reference doesn’t specifically teach the pivoting pin further comprises a through hole adjacent its proximate end; and the pivot further comprises: two pivot pin support plates, each pivot pin support plate having a top and a bottom surface and a through hole adjacent their top, the bottom surfaces of the two pivot pin support plates being connected to the bottom surface of the second recess; and a pivot pin that extends through the through holes in the pivot pin support plates and the through hole in the pivoting pin, to thereby rotatably connect the pivoting pin to the two pivot pin support plates being connected to the bottom surface  of the second recess.
Rhodes teaches a pivoting pin (F) comprises a through hole (g) adjacent its proximate end (pg. 1, lines 60-68); and the pivot further comprises: two pivot pin support plates (c), each pivot pin support plate having a top and a bottom surface (top and bottom surfaces of c) and a through hole adjacent their top (d)(pg. 1, lines 40-43); and a pivot pin  (e) that extends through the through holes in the pivot pin support plates and the through hole in the pivoting pin, to thereby rotatably connect the pivoting pin to the two pivot pin support plates (figs. 1, 2, pg. 1, lines 32-43).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have formed the pivoting pin of the Sood/ Sauer /Heaton/Morehouse combined reference such that the pivoting pin comprises a through hole adjacent its proximate end; and the pivot further comprises: two pivot pin support plates, each pivot pin support plate having a top and a bottom surface and a through hole adjacent their top; and a pivot pin that extends through the through holes in the pivot pin support plates and the through hole in the pivoting pin, to thereby rotatably connect the pivoting pin to the two pivot pin support plates in view of Rhodes because doing so would result in providing a known structure to yield the predictable result of providing a hingedly attached elongated securement pin. The bottom surface of the  two pivot pin support plates of the combined reference would be connected to the bottom surface of the second recess per claim 3 above and in view of Rhodes disclosing the bottom surface of the pivot attached to a surface of the article (fig. 1).
Regarding claim 7, the Sood/ Sauer /Heaton/Morehouse/Rhodes combined reference doesn’t specifically teach the first and second recesses are hemispherical in shape: and the bottom surfaces of the two outer stationary clasp plates and the two pivot pin support plates are curved to mate with the bottom of the first and second recesses.
However , it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have made the first and second recesses hemispherical in shape: and the bottom surfaces of the two outer stationary clasp plates and the two pivot pin support plates are curved to mate with the bottom of the first and second recesses because Sauer discloses the recess being a complementary shape to the fastener extending within it (fig. 1 of Sauer, would be achieved by casting) and a  change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey et al., 149 USPQ 47 (MPEP 2144.04). The examiner notes that applicant’s spec provides no criticality for this feature by reciting “It should be noted that the recesses 80 need not be hemispherical and can have other shapes with rounded or flat side and bottom surfaces. Likewise, the bottoms 101, 103 of plates 90, 94, respectively, are shaped to conform to the bottom of the recesses 80 and can be curved as shown or flat.” (para. 32).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBY M SPATZ whose telephone number is (571)270-0579. The examiner can normally be reached M-F 10:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABBY M SPATZ/           Examiner, Art Unit 3732 

/NATHAN E DURHAM/           Primary Examiner, Art Unit 3732